Citation Nr: 0609648	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  98-07 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for hypertension, to include valvular disease and 
hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to June 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the Oakland, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO revised the veteran's rating for service connection for 
hypertension to include valvular disease and hypertensive 
heart disease.  For the combined hypertension and heart 
disease, the RO continued the 40 percent disability rating 
that had been in effect for hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2004, the Board remanded the case for additional 
evidentiary development, including a VA cardiology 
examination to obtain findings as to the current severity of 
the veteran's hypertension and heart disease.  Records in the 
veteran's claims file reflect that the veteran related dates 
when he would not be able to report for a VA examination.  
The veteran has not stated, however, that he is unwilling to 
report for a VA examination.  Under the rating schedule, 
valvular heart disease and hypertensive heart disease are 
rated based on factors determined by testing.  Test results 
or a physician's estimates of such results are necessary to 
determine the appropriate rating for the veteran's heart 
disease.  Therefore, the Board will again remand the case to 
schedule an examination for the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA cardiology examination.  The RO 
should work with the veteran to find a 
feasible examination date, but should 
inform the veteran that without an 
examination VA will rate his hypertension 
and heart disease based on the medical 
evidence currently of record.  The 
veteran's claims file must be made 
available to the examiner for review.  All 
appropriate tests should be performed.  
The examiner should provide findings as to 
the workload, in METs, that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope.  The examiner should indicate 
whether the veteran has left ventricular 
dysfunction, and should report the 
ejection fraction, as a percentage.  If 
the state of the veteran's health makes it 
inappropriate to perform the necessary 
tests, the examiner should consider the 
available evidence and provide an estimate 
of the veteran's METs capacity.

2.  Thereafter, the RO should review the 
case.  If the full possible benefit cannot 
be granted, the RO should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


